TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00755-CV


In re Edwin A. Epstein, Jr. Operating Company, Inc.






ORIGINAL PROCEEDING FROM BELL COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Edwin A. Epstein, Jr. Operating Company has filed a petition for writ of
mandamus seeking relief from the trial court's order compelling arbitration.  We deny the petition
for writ of mandamus.  Tex. R. App. P. 52.8(a).


  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Filed:   January 24, 2003